               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                   CIVIL CASE NO. 1:20-cv-00269-MR
            (CRIMINAL CASE NO. 1:12-cv-00055-MR-WCM-1)


CEDRIC LLAWENLLYN SURRATT,      )
                                )
              Petitioner,       )
                                )
vs.                             )
                                )
UNITED STATES OF AMERICA,       )                           ORDER
                                )
              Respondent.       )
_______________________________ )

      THIS MATTER is before the Court on Petitioner’s a Letter that was

docketed as a Motion to Proceed In Forma Pauperis [Doc. 2], and Motion to

Place Case in Abeyance [Doc. 3].

      Petitioner filed a pro se Motion to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody pursuant to 28 U.S.C. § 2255 in

the instant case on September 14, 2020.1 He argues that he is actually

innocent of violating 18 U.S.C. § 922(g) pursuant to Rehaif v. United States,

139 S.Ct. 2191 (2019), and that appellate counsel provided ineffective

assistance on direct appeal.


1 Houston v. Lack, 487 U.S. 266, 276 (1988) (establishing the prison mailbox rule); Rule
3(d), Rules Governing § 2255 Proceedings in the United States District Courts
(addressing inmate filings).


         Case 1:20-cv-00269-MR Document 4 Filed 11/04/20 Page 1 of 3
        First, Petitioner asks the Court to allow him to proceed in this action

without paying the filing fee.     Petitioner’s Motion to Proceed In Forma

Pauperis will be denied as moot, as § 2255 proceedings are a continuation

of the criminal action and do not require a filing fee. United States v. Frady,

456 U.S. 152, 182 n.6 (1982) (Brennan, J., dissenting); see Advisory

Committee Notes to the Rules Governing § 2255 Proceedings in the United

States District Courts, Rules 1, 3.

        Second, Petitioner asks the Court to stay this action pending the Fourth

Circuit’s consideration of his successiveness application pursuant to §

2255(h) and 2244, Fourth Cir. Case No. 20-445. The Court finds that staying

this action while the Fourth Circuit considers Petitioner’s successiveness

application is in the interest of justice and judicial economy and will be

granted. Petitioner is instructed to file a Notice in this Court promptly upon

the Fourth Circuit’s resolution of Case No. 20-445.

        IT IS, THEREFORE, ORDERED that Petitioner’s Letter [Doc. 2] is

construed as a Motion to Proceed In Forma Pauperis and is DENIED as

moot.

        IT IS FURTHER ORDERED that Petitioner’s Motion to Place Case in

Abeyance [Doc. 3] is GRANTED. Petitioner shall promptly file a Notice with

the Court upon the Fourth Circuit’s ruling in Case No. 20-445.
                                        2



          Case 1:20-cv-00269-MR Document 4 Filed 11/04/20 Page 2 of 3
IT IS SO ORDERED.
                   Signed: November 3, 2020




                                  3



  Case 1:20-cv-00269-MR Document 4 Filed 11/04/20 Page 3 of 3
